 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDconferences because it is bound by the working hours for the employeescovered by the contract, and attendance at these conferences would, inlarge part, be outside of regular working hours.We do not believe the contemplated change in the duties of the sales-men and special representatives is sufficient reason to exclude themfrom the unit.'A unit determination must depend on the presentduties of the employees involved, not on speculation as to futurechanges in work assignments.Nor do we believe that inclusion in theunit would make it impossible for these employees to function in thebest interests of the Employer.There is no incompatibility betweenthe faithful performance of duty and the enjoyment of benefits underthe Act'Moreover, the Board has held that attendance ut staff meet-ings at which company policies are discussed is not sufficient to confermanagerialstatus upon employees.'We find that all physical employees, office employees, clerical em-ployees, salesmen, and special representatives, excluding executives,supervisors, confidential secretaries of executives and supervisory'employees,9 driver clerks employed in connection with offices of thepresident and treasurer, cashier, the assistant cashier and stock trans-fer clerk in the treasurer's office, payroll clerks, timekeepers, the con-tinuingproperty record accountant, and the general accountants,constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.1°[Text of Direction of Election omitted from publication.]9 Cf.Jordan-Rogers Company,107 NLRB 1136;Certain-Teed Products Corporation,102NLRB 1324, 1325;Atlas Tag Company,84 NLRB 685, 686;Aluminum Company of Amer-ica (Harvard Plant, Cleveland),80 NLRB 1342, 1345. The instant case is distinguishablefrom those cases where the Board has found a bargaining history not to be controllingbecause there has been anactualchange in operations.SeeThe Mennen Company,108NLRB 3557 E. I. DuPont De Nemours and Company, Inc., Construction Division, Savannah RiverPlant,107 NLRB 734.8Westinghouse Radio Stations, Inc., covering Radio Stations KEX and KEX-FM,107NLRB 1407 ; WestinghouseElectric Corporation (Kansas City, Mo.), 97NLRB 1271, 1272.9The parties stipulated that the secretaries to President Jeffords, Vice-Presidents Weber,Reilly, and Fouse, Assistant Treasurer Dillon, Treasurer Steers, Plant SuperintendentLoftus, and Secretary Baas, should be excluded as confidential secretaries.39This is the unit covered by the contract between the Employer and the Intervenor.CROWN UPHOLSTERINGCo.andFURNITUREWORKERS,UPHOLSTERERS &WOOD WORKERSUNION, LOCAL576,INDEPENDENT,PETITIONER.,Case No.21-RC-3484.September 03,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leo Fischer, hearing officer.110 NLRB No. 10. CROWN UPHOLSTERING CO.23The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.,Subsequent to the hearing, on May 24, 1954, the Employer fileda motion with the Board, in which it urged as grounds for dismissalof the petition,inter alia,2that a valid election had been held within12 months, and that the Petitioner is not in compliance with Sec-tion 9 (h) of the Act.The first of the above grounds is, in effect, a renewal of the Em-ployer'smotion to dismiss made at the hearing. The Petitioner,Local 576, was certified on October 23, 1953, after an election heldon October 15 in Case No. 21-IZC-3219 (not reported in printedvolumes of Board Decisions and Orders) among employees in theunit herein sought.However, on February 26, 1954, the Board re-voked the certification and dismissed the petition in that case becauseof Local 576's noncompliance with Section 9 (h) of the Act at alltimes relevant thereto.'As the entire proceeding in that case, includ-ing the election, was thereby invalidated, we find no merit in the con-tention that an immediate election is precluded by Section 9 (3) (c)of the Act 4In urging dismissal of the petition because of the alleged noncom-pliance of the Petitioner with the filing requirements of Section 9 (h)of the Act, the Employer contends that the Board should find thatcertain members of the Petitioner's executive board,' who have notfiled non-Communist affidavits, are "officers" within the meaning ofSection 9 (h). In support of this contention the Employer urgesthat, although not described as officers, the executive board membersinvolved have duties and responsibilities of such a nature that theBoard should treat them as officers, and that therefore they were re-quired, under Section 9 (h) of the Act, to file non-Communist affi-davits, which they have not done.'United FurnitureWorkers of America, CIO,intervened at the hearing on the basisof a card showing.The hearing officer referred to the Board the Employer'smotion todismiss on the grounds stated below.This motion is denied for the reasons set forth below.3 'The Employeralso questionedthe proprietyof using the Petitioner'smembership duesreceipts as evidence of a showing of interest.However,it is clear that showing of interestis an administrative matter not litigable by the parties.Moreover,we are satisfied thatthe issue raised by the Employer can best be resolved by a secret election.East CoastFisheries,Inc., 97NLRB 1261.3 On January 14, 1954, in connection with its reexamination of the sufficiency of Local576's compliance inCalifornia -Wrought Iron,Inc,107 NLRB1095, the Board had foundthat Local 576 omittedfrom its constitution the designation of recorder,trustees,mem-bership director,and business agents as officers for the purpose of evading or circumvent-ing the filing requirementsof Section 9 (h) of the Act,and administratively determinedthatLocal 576was not in compliance during such time as the incumbentsof the afore-mentioned positionsfailed tofile the required affidavits.SeeCompliance Status of Furni-tureWorkers,Upholsterers and Woodworkers Union, Local 576, Independent,107 NLRB872.4 The Nashville Corporation,77NLRB 145 at 147.6Division chairmen,representative of divisions,the chairman of the steward council,and organizers. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe compliance status of a union which is required to comply isa matter for administrative determination and not one to be litigatedin a complaint or representation proceedingsAlthough compliancematters may not be litigated in Board complaint or representationproceedings, it has been Board practice to permit parties to represen-tation or complaint proceedings to cause to be instituted an administra-tive investigation of those compliance matters which the Board mayproperly decide in collateral proceeding before it.We intend to con-tinue that practice.?However, the Employer's motion to dismiss inthis proceeding is not sufficient to warrant the Board in ordering acollateral proceeding.Under the Board's "constitutional" test, anofficer is a person occupying a position identified as an office in theunion's constitution.8Inasmuch as there is no showing that any of theexecutive board members referred to above occupies a position sodesignated in the Petitioner's constitution (nor is it contended thatany such position has at any time been so designated) we find thatthe Employer's motion to dismiss on this ground is without merit 9and that the Petitioner has complied with the filing requirements ofSection 9 (h) of the Act.We cannot subscribe to the rule proposed by our dissenting col-leagues which invokes a penalty denying a union a new electionduring a 1-year period following an election and certification whichhave been set aside because it has been subsequently determinedthat the union omitted officer designations from its constitution andhence did not have all the requisite officer affidavits on file at the timeof the prior election.The short answer to such a penalty is that thereis no warrant in the statute for creating it.Moreover, instead of en-couraging a union to get into full compliance, which we believe is thegoal Congress was seeking, such a penalty would operate to discouragea union from promptly correcting its compliance status.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.lo9 Coca-Cola Bottling Company of Louisville,Inc,108 NLRB 490, and cases cited therein.7 Coca-Cola Bottling Company of Louisville,Inc., supra.9 Sec 102 13(b) (3) National Labor Relations Board Rules and Regulations,Series 6,as amended.These regulations provide further that, even where a position has not been designatedas an officer in a union's constitution,itmay be treated as an office of the board if it isshown that the union had failed to designate such position as an office in order to evadeor circumvent the filing requirements of the Act.However,no such showing has beenmade in this proceeding.e SeeCoca-Cola Bottling Companyof Louisville,Inc, supraioThe Intervenor,United Furniture Workers of America, CIO,and the Employer wouldnot stipulate as to the Petitioner's status as a labor organizationHowever, the recordshows, and we find, that the Petitioner is a labor organization within the meaning ofthe Act. BRADY AVIATION CORPORATION253.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's 1933West 60th Street, Los Angeles, California, plant, excluding officeclerical employees, professional employees, guards, and supervisorsas defined in the Act.ll[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER and MEMBER BEESON, dissenting :We would dismiss the petition.While we agree that the electionof October 15, 1953, was an invalid one and, for this reason, does notbar an immediate election under the ban of Section 9 (c) (3), of theAct, we nevertheless believe that where a union is certified after anelection and thereafter the Board, upon finding that the union hasomitted officer designations from its constitution for the purpose ofevading the filing requirements of Section 9 (h) of the Act, revokesits certification, the Board should, as a deterrent to such deliberateevasion, deny a new election to the union for a period of 1 year fromthe date of the prior invalid election.Such a rule would, in ouropinion, effectuate the provisions of Section 9 (h) of the Act.Other-wise, we accomplish nothing by revoking the prior certification exceptto incur for the public the trouble and expense of holding a secondelection."The parties agree as to the unit,except that the Employer would exclude clerical em-ployees generally.However, as the Board customarily includes plant clerical employeesin plantwide units,we will exclude only the office clerical employees.SeeMrs. Tucker'sProducts,Division of Anderson,Clayton ,f Company,Inc.,106 NLRB 533. The Em-ployer also made a request for the inclusion of the plant address in the unit description,which was opposed by the Petitioner on the ground the plant might be moved.However,as Board unit findings, in any. event,relate only to existing operations,we have specifiedthe present plant location.BRADY AVIATION CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERSOF AMERICA,(UATV-CIO). Case No. 16-CA-640. September 24,1954Decision and OrderOn December 29, 1953, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and110 NLRB No. 13.